— Judgment, Supreme Court, New York County (Berman, J.), rendered October 15, 1989, convicting defendant of robbery in the third degree, for which he was sentenced as a second felony offender to 3 to 6 years, unanimously affirmed.
This case arose out of a purse-snatching at the Rockefeller Center subway station. A token booth clerk, who recognized defendant from prior occasions, observed defendant being chased by the victim. The clerk provided a description to the police, and several days later directed police officers to defendant. The clerk identified defendant on the scene, and at trial.
Viewing the evidence in a light most favorable to the People, defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence. Defendant has failed to preserve any Rosario claim. In any event, we note that the complaint report and memo book entries had been turned over to defense counsel.
Since defendant did not raise a claim at trial that he was deprived of a missing witness instruction with respect to Officer James, the matter may not be raised for the first time on appeal. We find no basis to review in the interest of justice. Finally, defendant has failed to challenge the adequacy of trial representation pursuant to CPL 440.10. As such, this court is deprived of a record upon which to review defendant’s contention that trial counsel did not provide meaningful representation. On the present state of the record, we do not conclude that defendant has overcome a presumption of adequate representation. Concur — Carro, J. P., Rosenberger, Kupferman, Ross and Rubin, JJ.